Citation Nr: 1822182	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO. 14-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 14, 2010 to May 3, 2015.

3. Entitlement to an increased rating in excess of 30 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 4, 2015 forward. 

4. Entitlement to an initial evaluation in excess of 30 percent for persistent depressive disorder (dysthymia), previously rated as adjustment disorder with disturbance of emotions and conduct, from August 6, 2013 to September 14, 2017. 

5. Entitlement to an increased rating in excess of 50 percent for persistent depressive disorder (dysthymia) from September 15, 2017 forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1965 to September 1969 and from December 1969 to December 1975. The Veteran also served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Denver, Colorado Regional Office (RO).

In January 2018, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In February 2018, the Veteran submitted additional and relevant evidence. The Board may consider these additional records submitted without RO review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted by the Veteran to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  


FINDINGS OF FACT

1. The Veteran did not undergo an in-service event, injury or disease causing sleep apnea. 

2. From May 14, 2010 to May 3, 2015, the Veteran performed a workload of 8-9 METs (metabolic equivalents) without experiencing symptoms and a chest x-ray found no evidence of cardiac hypertrophy or dilatation.
 
3. From May 4, 2015 forward, the Veteran did not experience congestive heart failure and he performed a workload of greater than 5 METs. 

4. With resolution of the doubt in the Veteran's favor, from August 6, 2013 to September 14, 2017, the Veteran's persistent depressive disorder (dysthymia), previously rated as adjustment disorder with disturbance of emotions and conduct caused occupational and social impairment as to reduced reliability and productivity, impairment of short and long term memory, disturbances of motivation and mood, and dificulty in establishing and maintaining effective family relations. 

5. From September 15, 2017 forward, the Veteran's persistent depressive disorder (dysthymia) was not manifested by symptoms that warrant a 70 percent rating. 






CONCLUSIONS OF LAW

1. The criteria to establish entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria to establish entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 14, 2010 to May 3, 2015 have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2017). 

3. The criteria to establish entitlement to an increased rating in excess of 30 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 4, 2015 forward have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2017). 

4. The criteria to establish entitlement to an initial evaluation of 50 percent for persistent depressive disorder (dysthymia), previously rated as adjustment disorder with disturbance of emotions and conduct, from August 6, 2013 to September 14, 2017 have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9440 (2017).

5. The criteria to establish entitlement to an increased rating in excess of 50 percent for persistent depressive disorder (dysthymia) from September 15, 2017 forward have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9433 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has met all the duties to notify and to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). The Veteran submitted his claims as a part of the Fully Developed Claim program. As part of that program, VCAA notice was provided to the Veteran in August 2013. Thus, the Veteran was provided with what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analyses

A. SERVICE CONNECTION

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the Veteran's first period of active duty service, December 1965 to September 1969, his service treatment records (STRs) are silent for complaints or contemporaneous reports relating to sleep apnea. 

In his September 1965 pre-entrance medical history report, the Veteran answered in the negative as to whether he once had or currently had frequent trouble sleeping. In the Veteran's September 1965 pre-entrance medical examination report, no relevant abnormalities were noted. 

In the Veteran's September 1969 pre-separation medical examination report, no relevant abnormalities were noted. 

For the Veteran's second period of active duty service, December 1969 to December 1975, his STRs are also silent for complaints or contemporaneous reports relating to sleep apnea.

In his December 1969 pre-entrance medical history report, the Veteran answered in the negative as to whether he once had or currently had frequent trouble sleeping. In the Veteran's December 1969 pre-entrance medical examination report, no relevant abnormalities were noted. 

In his November 1975 pre-separation medical history report, the Veteran also answered in the negative as to whether he once had or currently had frequent trouble sleeping. In the Veteran's November 1975 pre-separation medical examination report, no relevant abnormalities were noted. 

The earliest documented medical evidence concerning the Veteran's sleep apnea is a September 2012 VA treatment record. The record indicated that the Veteran was diagnosed with "sleep apnea" and was advised to continue with his CPAP machine. VA treatment records from October 2012 to October 2017 indicated that the Veteran continued to be diagnosed with "unspecified sleep apnea" and was advised to continue with his CPAP machine. However, the records did not indicate if the Veteran underwent a polysomnogram that resulted in his diagnosis of sleep apnea. 

In his January 2018 Board hearing, the Veteran testified that he was unable to recall whether he went to sick call or made any then-contemporaneous reports concerning his sleep apnea during service. However, the Veteran testified that during his service, he experienced several episodes of waking up and gasping for air. Specifically, the Veteran testified that during the latter part of his service, one of his barracks mates complained about the Veteran's snoring. 

The Veteran also testified that he was initially diagnosed with sleep apnea in 1991 and was provided a CPAP machine through a private provider. The Veteran indicated that he was unsure whether that private provider was still in business. The VLJ left the record open for 30 days to allow the Veteran to research whether that private provider was still in business and to obtain more evidence concerning his sleep apnea. A review of the claims file indicated that the Veteran did not provide such evidence. 

A VA examination for the Veteran's claimed sleep apnea is not required. The Veteran has not provided medical evidence that he underwent a polysomnogram that resulted in a diagnosis of sleep apnea nor has the Veteran provided competent evidence that he underwent an event, injury or disease during service concerning his claimed sleep apnea. 38 C.F.R. § 3.159 (c)(4)(i); see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim). Although the Veteran testified that he experienced difficulty sleeping during service, in his December 1969 pre-entrance and November 1975 pre-separation medical history reports, the Veteran answered in the negative as to whether he once had or currently had frequent trouble sleeping. 

The Veteran has not provided medical evidence that he underwent a polysomnogram that resulted in a diagnosis of sleep apnea. Although the Veteran is competent to report that he was diagnosed with "sleep apnea" through a private provider in 1991, he has not indicated the type of sleep apnea, i.e., obstructive sleep apnea or central sleep apnea. More importantly, the Veteran is required to undergo a polysomnogram in order to be diagnosed with a type of sleep apnea - the Veteran has not indicated he underwent a polysomnogram. VA treatment records from September 2012 to October 2017 indicated that the Veteran had "unspecified sleep apnea;" however, the records do not indicate if the Veteran underwent a polysomnogram. A preponderance of the evidence is against the claim; therefore, service connection is not warranted and the claim is denied. 



B. DISABILITY RATINGS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

ISCHEMIC HEART DISEASE

The Veteran is seeking an initial evaluation in excess of 10 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 14, 2010 to May 3, 2015, and an increased rating in excess of 30 percent from May 4, 2015 forward, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7005 (2017). 

Under DC 7005, a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

May 14, 2010 TO May 3, 2015

In July 2010, the Veteran was afforded a VA examination. The examiner indicated that the Veteran led an active lifestyle and that his work as a truck driver was a physically demanding job because the Veteran lifted twenty pounds frequently and maintained his truck. The Veteran underwent an exercise stress test and the examiner indicated that the Veteran was able to exert at a METs level of 8-9 without experiencing symptoms.

In December 2013, the Veteran was afforded a VA examination. The examiner indicated that continuous medication was required to control the Veteran's heart condition and the Veteran has not experienced congestive heart failure. A January 2013 chest x-ray revealed no evidence of cardiac hypertrophy or dilatation. The examiner also indicated that an exercise stress test was not required as part of the Veteran's current treatment plan; instead, the Veteran underwent an interview based METs test and denied experiencing symptoms attributable to his heart condition with any level of physical activity. 

A preponderance of the evidence from May 14, 2010 to May 3, 2015 is against a finding of an initial evaluation in excess of 10 percent because the Veteran performed a workload greater than 7 METs and a January 2013 chest x-ray found no evidence of cardiac hypertrophy or dilatation. The July 2010 VA examination revealed that during an exercise stress test, the Veteran performed 8-9 METs without experiencing symptoms. The December 2013 VA examination also indicated that although continuous medication was required for his heart condition, the Veteran has not experienced congestive heart failure. In addition, based on the interview based METs test, the Veteran denied experiencing symptoms attributable to his heart condition with any level of physical activity. Therefore, an initial evaluation in excess of 10 percent is not warranted and the claim is denied. 

May 4, 2015 FORWARD

In September 2017, the Veteran was afforded another VA examination. The examiner indicated that continuous medication was required to control the Veteran's heart condition; however, the Veteran has not experienced congestive heart failure. The examiner also indicated that an exercise stress test was not required as part of the Veteran's current treatment plan; instead, the Veteran underwent an interview based METs test. The Veteran denied experiencing symptoms attributable to his cardiac condition with any level of physical activity. The examiner also indicated that the Veteran's heart condition did not impact his ability to work. 

In February 2018, the Veteran underwent an exercise stress test through a private provider. The Veteran performed 8 minutes and 1 second of exercise and reached a maximum of 10.1 METs. The Veteran stopped the exercise stress test due to leg fatigue and left arm cringe; however, he denied experiencing chest pain or pressure. 

A preponderance of the evidence from May 4, 2015 forward is against a finding of an increased rating in excess of 30 percent because the Veteran did not experience congestive heart failure and he performed a workload of greater than 5 METs. The September 2017 VA examination revealed that the Veteran has not experienced congestive heart failure, and in the interview based stress test, the Veteran denied experiencing symptoms attributable to his heart condition. The February 2018 private exercise stress test revealed that the Veteran performed a workload of 10.1 METs and experienced leg fatigue and left arm cringe. Therefore, an increased rating in excess of 30 percent is not warranted and the claim is denied. 

PERSISTENT DEPRESSIVE DISORDER

As a matter of clarification, the RO rated the Veteran's adjustment disorder with disturbance of emotions and conduct at 30 percent disabling from August 6, 2013 to September 14, 2017 under Diagnostic Code 9440. The RO recharacterized the Veteran's adjustment disorder to persistent depressive disorder (dysthymia) at 50 percent disabling from September 15, 2017 forward under Diagnostic Code 9433. 

The Veteran's dysthymia disorder is evaluated under the General Rating Formula for Mental Disorders. A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. Part 4, Diagnostic Code 9433, 9440 (2017). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The U.S. Court of Appeals for the Federal Circuit has noted the "symptom-driven nature" of the General Rating Formula and that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, if the evidence shows that a Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. 

August 6, 2013 TO September 14, 2017

In a November 2013 and a December 2013 letter from the Veteran's VA adjustment counselor, it was indicated that the Veteran experienced difficulty dealing with events from his active service. As a result, the Veteran experienced difficulty managing his anger and maintaining his social relationships. 

In December 2013, the Veteran was afforded a VA mental disorders examination. The Veteran completed a self-reported measure of depression symptoms and it was revealed that the Veteran's depression symptoms were in the moderate range. The Veteran described his attitude as "so what, I don't care." The Veteran stated that he experienced road rage but is now able to manage it. He also reported frustration with his job as a truck driver because he hasn't taken a vacation for the last 13 years. The Veteran stated he gets irritated and angry at his wife when she doesn't give him a simple answer to a question. The Veteran also stated that he doesn't hunt with his friends because he felt bad that his wife cannot participate due to her health problems.  

The examiner observed the Veteran in casual clothes, eyeglasses, long hair, clean shaven and overweight. The examiner noted that the Veteran was open, cooperative, pleasant and engaged in the session; however, the Veteran displayed some irritability. The Veteran denied experiencing hallucinations, delusions, obsessive thoughts, compulsive behaviors, homicidal ideations and suicidal ideations. The Veteran also stated that he sleeps six to seven hours each night. The examiner summarized the Veteran's combined impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In a December 2013 written statement from the Veteran's wife, she indicated that the Veteran was agitated at work when he was not allowed to use his vacation time. The Veteran's wife also indicated that she had to write notes and send text messages to the Veteran as reminders to complete daily tasks. She indicated that the Veteran mentioned to her that he will not commit suicide "but if he could get someone else to do it for him he would." She also discussed an event where the Veteran kept "blowing money" and "couldn't remember anything." When she questioned the Veteran where the money went, she indicated that he would "get mad."

The Board will grant a 50 percent rating from August 6, 2013 to September 14, 2017 based on the benefit-of-the-doubt doctrine. The Veteran and his wife have indicated that the Veteran easily becomes angry at his wife when she questions him regarding certain activities and when she gives the Veteran an answer he doesn't like. The Veteran's wife also indicated that she has to write the Veteran notes and text messages to remind him to complete daily tasks, indicating short-term memory loss supportive of a 50 percent rating. 

September 15, 2017 FORWARD

In September 2017, the Veteran was afforded another VA mental disorders examination. The Veteran indicated that he is "in a rut" and doesn't see a way out. The Veteran reported he has been married since 1990. Despite his wife's medical difficulties which has caused friction in the relationship because the Veteran does most of the household duties, the Veteran described marriage life as "okay." The Veteran also stated that he is on the board of a local veteran's art center as a social activity; however, the Veteran stated that it is a source of anxiety. 

The Veteran indicated that he has little interest or pleasure in doing things and has no leisure activities. He also indicated that he often feels depressed or hopeless. The Veteran denied suicidal ideations but stated "what's the use?" The Veteran stated that he sleeps well and is usually rested; however, sometimes he wakes up and feels bored so he goes back to sleep for up to twelve hours. The Veteran also indicated that he has difficulty concentrating while watching TV or reading because he loses interest. The Veteran expressed feelings of guilt that he does not do more for his wife but is frustrated that she won't do more for herself. The Veteran indicated that due to his financial limitations and wife's health difficulties, he has no plans and is unable to do anything. He also indicated that he wants to move out his trailer. 

The examiner observed that the Veteran arrived on time in weather appropriate casual clothes and cooperated throughout the evaluation. The examiner noted that the Veteran displayed normal motor behavior, logical speech and organized with no indication of a thinking disorder. The examiner also noted that the Veteran was oriented to time, place and person.  

The examiner noted that the Veteran had a depressed mood, anxiety, flattened affect and disturbances of motivation and mood. The examiner summarized the Veteran's combined impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In his January 2018 Board hearing, the Veteran testified that when he is pressured to complete a task, he gets a panic attack and leaves the room. The Veteran also described his 27- year marriage as "good." Although no children resulted from the Veteran's current marriage, the Veteran indicated that he had a son from a previous marriage and was able to recall his name. The Veteran indicated that because he lives in Colorado and his son and grandchildren live in Missouri, he has been unable to visit due to geographical limitations. The Veteran also testified that due to his wife's health and financial difficulties, he does not have any social activities, besides presiding on the board of a local veteran's art center.   

The evidence from September 15, 2017 forward does not demonstrate that the severity of the Veteran's persistent depressive disorder (dysthymia) was manifested by symptoms that warrant a 70 percent rating. Although the Veteran is frustrated due to his finances and his wife's health difficulties, he indicated that marriage life is "okay." The Veteran also indicated that he is on the board of a local veteran's art center; however, he indicated that he gets anxiety when he pressured to do something such as finances. It appears that the Veteran attributes his lack of interest or pleasure in doing things due to his financial situation and his wife's health difficulties. Furthermore, the September 2017 VA examiner observed that the Veteran arrived on time in weather appropriate casual clothes and cooperated throughout the evaluation. The examiner also noted that the Veteran displayed normal motor behavior and logical speech. Therefore, an increased rating is not warranted and the claim is denied. 

(CONTINUED ON NEXT PAGE)






ORDER

Service connection for sleep apnea is denied.

An initial evaluation in excess of 10 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 14, 2010 to May 3, 2015 is denied.

An increased rating in excess of 30 percent for ischemic heart disease status post coronary angioplasty with stent placement from May 4, 2015 forward is denied. 

An initial evaluation of 50 percent for persistent depressive disorder (dysthymia), previously rated as adjustment disorder with disturbance of emotions and conduct, from August 6, 2013 to September 14, 2017 is granted.

An increased rating in excess of 50 percent for persistent depressive disorder (dysthymia) from September 15, 2017 forward is denied. 





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


